Case 1:19-cv-02565-ADC Document 56-3 Filed 10/30/20 Page 1 of 4

EXHIBIT 3
Case 1:19-cv-02565-ADC Document 56-3 Filed 10/30/20 Page 2 of 4

 

CORALIE TORRES

‘From: JANEL GRIFFIN

Sent: Monday, July 09, 2018 1:26 PM
To: ‘Terri Cowgill’

Subject: RE: 846-2016-24046C

Ms. Cowgill:

Thank you far the additional information,
Yes, upon my review, i-will advise regarding the medica! authorization form.

Sincerely,
Janel Griffin
Investigator
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Battimoare Field Office
GH. Fallan Federal Buildine
tf Hapkias Plaza, Suite 1432
Baltimare, MD 21201
(410) 209-2228
Janel. griffin@ecoc, go.

Fromm: Terri Cowgill [mailto:terricowgill@hotmail.com]

Sent: Tuesday, July 03, 2018 8:14 PM

To: JANEL GRIFFIN <JANEL.GRIFFIN@EEOC.GOV>

Subject: Re: 846-2016-24046C

Please consider this my response to the interview questions.

1) back and neck pain yes

2) a}1 was put onan IAP (Improvement Action Plan) for attendance even though ! provided notes saying that § should be
excused. .

b) When | met with Annette Wood HR, she advised me “you need to do what you have to do to hold onto your job".
c) They disregarded my doctor's request that | be put on a reduced schedule.

3) a} January Sth, 2015
b} | believe that this is a permanent condition.

4) The headaches and neck pain comes and goes, but the back painis canstant.

S) Yes-Muscles, tigaments and tissue all affect the musculoskeletal function.
Case 1:19-cv-02565-ADC’ Document 56-3. Filed 10/30/20 Page 3 of 4
6} a} standing

b) sitting

c) lifting

d) reaching

e} sleeping
-f] working

g) performing manual tasks

’ 7) ¥es-

a} E cannot sit or stand for an extended amount of time.

b) My lifting and reaching abilities are now limited.

c) My sleep is constantly Interrupted by back pain.

d}i am now more-conscientious of how | perform the above mentioned activities.

' e@) Simple things like scrubbing my shower and.bathtub are now difficult. When the reaching and bending irritate my
back, | have to allow myself a break. -

8) | take over-the-counter medications, use muscle rubs and a heating pad to help alleviate the pain. t also perfarm -
the

_ exercises/stretches learned in physical therapy as a coping effort. These measures temporarily help with the pain, and
without - them ! would not be able to complete the above listed activities,

9) No
10) Yes-They have a copy of the FMLA paperwork filled out by my doctor. :
a) January 7th, 2015-work excuse given to Dawn Rowe (manager)
: | b} January 13th, 2015-back to work note piven to Dawn Rowe
. us C) January 26th, 2015-FMLA paperwork given to Dawn Rowe who faxed to Leave Management
4 . ; :
d) January 29th, 2015-FMLA paperwork given to Dawn Rowe who faxed to Leave Management
e) February 20th, 2015-FMLA paperwork given to Dawn Rowe who faxed to Leave Management

f) August 19th, 2015-FMLA recertification given to Dawn Rowe who faxed to Leave Management

I submitted work excuses from Elizabeth Wiest, Nancy Eichelberger and Neal Patalinghug.
Case 1:19-cv-02565-ADC Document 56-3 Filed 10/30/20 Page 4 of 4

The FMLA paperwork filled out. by Or. Patalinghug stated the follawing:
' a} my condition
b) that I was referred to physical therapy
c} that { had been prescribed several medications (other than over-the-counter}
d)} that ! was unable to sit for prolonged periods (desk work} -
e} that my schedule should be reduced
f} that i could have episedic flare ups
11} Yes-Williamsport Family Practice
3 Byrkit Drive
Williamsport, MD 21795
(3013 582-1150
Please advise me on the authorization to release medical information.

a) Do you want me to go ahead and give the authorization, or would you like me to wait and see if yeu need
additional information?

| hope that | have answered everything in question, if not, please feel free te contact me.

Thank you,

Terri Cowgill

 

From: JANEL GRIFFIN <JANEL.GRIFFIN@EEOC.GOV>
Sent: Monday, July 2, 2018 10:31:00 AM

Ta: Terri Cowgill

Subject: RE: 846-2016-24046C

You as welll
